CHIPMAN, P. J.
Plaintiff moves to dismiss the -appeal in the above-entitled action on the ground that no transcript of the record on appeal from.the judgment in said action has been filed and more than forty days have elapsed since the perfection of such appeal.
With the exception as to the amount of the judgment recovered by plaintiff, the facts are the same as in Union Lumber Co. v. Metropolis Construction Co. (No. 751), ante, p. 584, [110 Pac. 329], in which a similar motion was this day decided.
Conformably with the decision in that case, the appeal is dismissed.
Hart, J., and Burnett, J., concurred.